NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUL 26 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

CHRIS B. GRINDLING,                              No. 11-17044

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01496-FJM-
                                                 MHB
  v.

TODD THOMAS, et al.,                             MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Hawaii state prisoner Chris B. Grindling appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2254 petition alleging condition of

confinement claims. We have jurisdiction under 28 U.S.C. §§ 1291 and 2254. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo, Jiminez v. Rice, 276 F.3d 478, 481 (9th Cir. 2001), and we affirm.

      Because Grindling should have brought his claims in a civil action under 42

U.S.C. § 1983 rather than as a habeas petition, the district court properly dismissed

Grindling’s action without prejudice. See Nelson v. Campbell, 541 U.S. 637, 643

(2004) (“constitutional claims that merely challenge the conditions of a prisoner’s

confinement . . . fall outside of [the] core [of habeas relief] and may be brought

pursuant to § 1983”).

      Grindling’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    11-17044